Case: 21-10090     Document: 00515934005          Page: 1     Date Filed: 07/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 12, 2021
                                   No. 21-10090
                                                                        Lyle W. Cayce
                                                                             Clerk
   Ronald Gene Grizzle, Jr.,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CV-1526


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*

          Ronald Gene Grizzle, Jr., Texas prisoner # 01935380, moves for a
   certificate of appealability (COA) to challenge the district court’s denial of
   his 28 U.S.C. § 2254 petition and his three postjudgment motions. He has
   also filed a motion for leave to proceed in forma pauperis (IFP) on appeal.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10090      Document: 00515934005          Page: 2   Date Filed: 07/12/2021




                                    No. 21-10090


          A COA may be issued “only if the applicant has made a substantial
   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To
   satisfy this standard when the district court has denied a § 2254 petition on
   procedural grounds, a petitioner must show “that jurists of reason would find
   it debatable whether the petition states a valid claim of the denial of a
   constitutional right and that jurists of reason would find it debatable whether
   the district court was correct in its procedural ruling.” Slack v. McDaniel,
   529 U.S. 473, 484 (2000).
          Because Grizzle’s notice of appeal was not filed within 30 days of the
   district court’s denial of his § 2254 petition or the first two postjudgment
   motions, we lack jurisdiction to review those rulings. See Bowles v. Russell,
   551 U.S. 205, 214 (2007). Moreover, we lack jurisdiction to issue a COA as
   to the denial of his third postjudgment motion because the district court has
   not ruled on whether a COA should issue from the denial of that motion. See
   Black v. Davis, 902 F.3d 541, 545 (5th Cir. 2018).
          Based upon the foregoing, the motion to proceed in forma pauperis is
   held in abeyance, the appeal is DISMISSED as to the underlying judgment
   and the first two postjudgment motions, and the case is REMANDED for
   the limited purpose of permitting the district court to decide in the first
   instance whether a COA should be issued in connection with its order
   denying Grizzle’s third postjudgment motion. See Crutsinger v. Davis, 929
   F.3d 259, 266 (5th Cir. 2019). The motion to proceed IFP on appeal is
   HELD IN ABEYANCE.




                                         2